Exhibit 10(a)

WELLS FARGO & COMPANY

EXECUTIVE OFFICER PERFORMANCE PLAN

1. Purpose. The purpose of the Wells Fargo & Company (the “Company”) Executive
Officer Performance Plan (the “Plan”) is to motivate Executive Officers and
certain key employees of the Company to achieve superior results for the Company
by providing incentive compensation opportunities for Participants based on the
achievement of corporate, business group or business unit (as applicable), and
individual performance criteria and objectives that are consistent with the
long-term interests of the Company and its stockholders and in a manner that
promotes individual accountability for establishment of effective controls,
appropriate risk management and compliance.

2. Eligibility. The Plan covers any individual who on the last day of the
Performance Period is an “officer” as determined by the Company’s Board of
Directors (the “Board”) for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, and any other management or key employee of the Company
who the Human Resources Committee (the “Committee”) of the Board determines is
eligible to participate in the Plan for the Performance Period (together,
“Participants”). A Participant shall be ineligible to participate in or receive
an award under any other Company-sponsored cash incentive compensation plan for
any Performance Period (or portion thereof) that such Participant is covered by
the Plan.

3. Incentive Compensation Award/Establishment of Performance Criteria and
Objectives. An incentive compensation award to a Participant pursuant to the
terms of the Plan may be paid in the form of cash or an equity award, or a
combination thereof, and subject to such terms and conditions as the Committee
may determine in its discretion. Any incentive compensation award determined and
approved by the Committee to be payable to the principal executive officer of
the Company shall be submitted to the Board for approval and ratification.

The Committee shall determine an incentive compensation award, if any, for the
Chairman and the principal executive officer. For any other Participant, the
Committee shall review and approve an incentive compensation award, if any,
after taking into account the recommendation of the principal executive officer
and/or other manager to whom the Participant reports. An incentive compensation
award to a Participant shall be based on an evaluation of the Company’s, the
business group’s or unit’s (as applicable), and the individual’s performance
relative to performance criteria and/or objectives for a Performance Period, and
any other information the Committee deems relevant. Performance criteria and
objectives may be based on one or more of the following criteria and such
additional or alternative criteria as the Committee in its discretion may
determine:

 

  •  

Earnings Per Share

 

  •  

Return on Realized Common Equity

 

  •  

Business Group or Business Unit Net Earnings, as applicable to the Participant

 

  •  

Any other financial measures relevant to the Company’s or Participant’s
performance

 

  •  

Risk management measures appropriate for the Participant and any group or unit
managed by the Participant

 

  •  

Qualitative performance goals or objectives established for a Participant for
the Performance Period

The Committee may evaluate the Company’s and/or business group’s or business
unit’s financial performance on an absolute basis and/or relative to peer group
companies as determined by the Committee from time to time. The Committee also
may evaluate performance over the Performance Period and/or one or more prior
periods as it determines in its discretion.

In no event shall any incentive compensation awards be made under this Plan for
any Performance Period in which the Company does not have positive Net Income.



--------------------------------------------------------------------------------

4. Definitions. For purposes of the Plan and for determining whether a
particular financial performance criteria or objective is attained, the
following terms shall have the meanings given them below:

(a) The terms “Business Group Net Earnings” or “Business Unit Net Earnings”
shall mean the net earnings of the business group or business unit, as
applicable, of the Company managed by a Participant, as determined in accordance
with generally accepted accounting principles, adjusted in accordance with the
Company’s management accounting practices and conventions in effect at the
beginning of the Performance Period and any other relevant prior period, as
applicable, and as further adjusted in the same manner as provided below for Net
Income.

(b) The term “Earnings Per Share” shall mean the Company’s diluted earnings per
share as reported in the Company’s consolidated financial statements for the
Performance Period and any other relevant prior period, as applicable, adjusted
in the same manner as provided below for Net Income.

(c) The term “Net Income” shall mean the Company’s net income for the applicable
Performance Period and any other relevant prior period as reported in the
Company’s consolidated financial statements, adjusted to eliminate the effect of
(1) losses resulting from discontinued operations; (2) extraordinary gains or
losses; (3) the cumulative effect of changes in generally accepted accounting
principles; and (4) any other unusual or non-recurring gain or loss which is
separately identified and quantified.

(d) The term “Performance Period” shall mean a calendar year, commencing
January 1 and ending December 31, unless otherwise determined by the Committee.

(e) The term “Return on Realized Common Equity” shall mean the Net Income of the
Company on an annualized basis less dividends accrued on outstanding preferred
stock, divided by the Company’s average total common equity excluding average
accumulated comprehensive income as reported in the Company’s consolidated
financial statements for the Performance Period and any other relevant prior
period, as applicable.

5. Applicability of Certain Provisions of the Long-Term Incentive Compensation
Plan and the Deferred Compensation Plan. An incentive compensation award paid in
the form of an equity award shall be granted under and subject to the provisions
of the Company’s Long-Term Incentive Compensation Plan (“LTICP”) and subject to
such terms and conditions as the Committee may determine in its discretion.
Voluntary deferral of all or a portion of an incentive compensation award paid
in cash under the Plan shall be made pursuant to the provisions of the Wells
Fargo & Company Deferred Compensation Plan.

6. Compliance with Laws and Company Recoupment Policies. Notwithstanding
anything in the Plan to the contrary, the determination and payment of any
incentive compensation under the Plan shall be subject to the conditions and
restrictions imposed under applicable laws, rules and regulations, including the
Emergency Economic Stabilization Act of 2008, as amended from time to time. A
Participant’s rights to or receipt of compensation under the Plan may be
limited, modified, cancelled or recovered to ensure compliance with all such
applicable laws, rules and regulations and any guidance that may be issued
thereunder and shall be subject to any applicable recoupment or “clawback”
policy maintained by the Company from time to time.

To the extent incentive compensation is paid in the form of cash under the Plan,
the Company intends such award to qualify as a short-term deferral exempt from
the requirements of Internal Revenue Code Section 409A (“IRC §409A”) and be
payable no later than 75 days after the end of the calendar year following the
Performance Period, unless otherwise specified in an applicable award agreement
governing the award. In the event an award payable under the Plan does not
qualify for treatment as an exempt short-term deferral, such amount will be paid
in a manner that will satisfy the requirements of IRC §409A and applicable
guidance thereunder.

7. Effective Date; Amendment and Termination. The Plan shall be effective
beginning for the 2009 Performance Period. The Committee may at any time
terminate, suspend, amend or modify the Plan.